Title: To Thomas Jefferson from James Hunter, 30 May 1781
From: Hunter, James
To: Jefferson, Thomas


        
          Sir
          Stafford 30h May 1781
        
        I have but just time to acknowledge receipt of your Excellencys Favor of 28h. inst. as Tarlton with 500 Horse is reported to have been at Hanover Court yesterday, and last night within five miles of Bowling Green on his way to distroy my works. If that be true, (Fredericksburg is thereby nearly deserted) he may do the mischeif to night.
        A Troop of Colo. Nelsons Horse just now crossed the Ferry, its said, on their way back, to recruit their Horses.
        I have long ago informed the Officers in every department that there was no Sword Cutler, or other Artificer at my works that could make the Swords, and unless they are returned on furlough from the Army, shoud the Works remain, it will be impossible to furnish them, or many other Military Stores on hand for the Southern and this Army, much retarded by the Hands being taken from me. At present, I am removing my Tools, and a total stopage to every thing. I am wth the utmost Respect Yr Excellencys most obedt. & obliged Sert.,
        
          James Hunter
        
      